Title: To Alexander Hamilton from Stephen Higginson, 23 February 1791
From: Higginson, Stephen
To: Hamilton, Alexander


Boston, February 23, 1791. Wishes to obtain a position in the executive branch of the government, but will not accept a post that pays less than two thousand dollars. Congratulates Hamilton on the success of Hamilton’s “measures & projections.” Has heard that Hamilton plans “to establish deposits of Cash here & in york, at least, to exchange the Notes of the Proposed Bank.” Approves of this plan, for without it “the notes will never answer all the purposes of money, or be equal to those of our own Bank.”
